Citation Nr: 1637748	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  13-02 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:  Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1965 to September 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

A prior (May 2005) final rating decision denied service connection for bilateral hearing loss and tinnitus.  In a January 2013 statement of the case, the RO reopened the hearing loss and tinnitus claims and denied it on de novo review.  Irrespective of the RO's action, the Board has a jurisdictional responsibility to determine whether a previously denied claim is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the instant claims are characterized as ones to reopen.


FINDINGS OF FACT

1.  A May 2005 rating decision denied the Veteran's claims of service connection for bilateral hearing loss and tinnitus, finding that neither condition was shown to have occurred in service or be due to service; the Veteran did not appeal those denials, and the May 2005 rating decision became final.
 
2.  Evidence received since the May 2005 rating decision relates to an unestablished fact necessary to substantiate the claims of service connection for bilateral hearing loss and tinnitus, and raises a reasonable possibility of substantiating such claims. 

3.  The evidence is in relative equipoise regarding whether the Veteran's currently diagnosed bilateral hearing loss is related to noise exposure during his active duty.  

4.  Competent evidence shows that the Veteran has tinnitus that has been related medically to the bilateral hearing loss.  
 

CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for bilateral hearing loss may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2015).
 
2.  New and material evidence has been received, and the claim of service connection for tinnitus may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015). 

4.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the decision herein is entirely favorable to the Veteran, with regard to consideration of both the claims to reopen and the reopened claims on a de novo basis, VCAA compliance need not be addressed.


I.  Application to Reopen Claims of Service Connection 
For Bilateral Hearing Loss and Tinnitus

A May 2005 rating decision denied the Veteran's claims of service connection for bilateral hearing loss and tinnitus on the basis that there was no evidence to show that he had hearing loss or tinnitus in service and that there was no medical evidence to show either condition was due (linked) to service.  As the Veteran did not appeal that rating decision with the filing of a notice of disagreement, it became final by operation of law; however, the claim may be reopened if new and material evidence is received.  38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104, 3.156.

The evidence of record at the time of the May 2005 rating decision included the following.  Service department records show that the Veteran served on active duty in the Navy from November 1965 to September 1968, and his military occupational specialty was a machinery repairman.  Service treatment records show no complaints or diagnosis of hearing loss or tinnitus, and that at the time of his separation from service there was no hearing loss disability by VA standards.  Rather, the separation physical examination report indicates that on testing the Veteran had 15/15 for whispered and spoken voice bilaterally (i.e., an audiogram was not conducted).  On a February 2005 application, the Veteran claimed that there was an incident on his ship in August 1967 whereby he went topside at the time that 3" guns began firing, and that the loud blast from the guns caused his ears to ring and he lost hearing.  He stated that he sought medical assistance the following day, and the doctor told him he was "fine."  He stated that the ringing eventually went away and he was able to hear again, but he contended that his hearing loss and constant ringing in his ears is due to that incident in August 1967.  

As the unappealed May 2005 rating decision is final based on the evidence then of record, new and material evidence is required to reopen the claims.  38 U.S.C.A. §§ 5108, 7105.

Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented.  Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdiction responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

For additional evidence to be new and material, it must relate to an unestablished fact necessary to substantiate the claim. 

The records received since the May 2005 rating decision consist of two VA examination reports, private medical records including medical opinions, statements and testimony of the Veteran, and a statement of the Veteran's wife.  The VA examination reports in October 2010 and November 2012 showed that the Veteran underwent audiological testing.  The October 2010 audiogram reflected pure tone thresholds in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz of:  40, 60, 75, 70, and 70 in the right ear; and 45, 65, 70, 70, and 70 in the left ear.  The speech recognition scores, using the Maryland CNC word list, were 92 percent for both ears.  The November 2012 audiogram reflected pure tone thresholds in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz of:  45, 65, 75, 70, and 75 in the right ear; and 50, 70, 70, 70, and 70 in the left ear.  The speech recognition scores, using the Maryland CNC word list, were 88 percent for the right ear and 96 percent for the left ear.  Both examiners concluded that the Veteran had mild to severe hearing loss bilaterally and tinnitus, and the October 2010 examiner found that tinnitus was likely as not a symptom associated with the hearing loss.  They opined that based on the Veteran's history of in-service and post-service noise exposure, it was not possible to determine if the hearing loss or tinnitus was related to in-service noise exposure without resorting to mere speculation, because there were no frequency-specific hearing levels at separation and there was no documentation of tinnitus in the service treatment records.  

The private medical records show that the Veteran underwent numerous audiograms from 1999 to 2010 (some appeared to be work-related), and that each showed he had bilateral hearing impairment that met the auditory thresholds for disability for VA purposes (see 38 C.F.R. § 3.385).  Moreover, in a June 2006 statement, P. Weisskopf, M.D., F.A.C.S., asserted that the Veteran's sensorineural hearing loss was likely noise induced and that it was "probably a combination of his exposure to a large gun in 1968 as well as 15 years of working around aircraft."  In a September 2012 statement signed by J. Altman, M.D., it was noted that the Veteran's mild to severe sensorineural hearing loss bilaterally was "likely a condition that could be linked to his service or service connected disability."  
 
Such evidence is new, particularly as it shows that the Veteran currently has a bilateral hearing loss disability and tinnitus, which is an element to substantiate the service connection claims that was not evident at the time of the May 2005 rating decision.  Moreover, this evidence is material, as at least one of the private medical opinions appears to relate the current hearing loss disability to service, and a VA examiner found that tinnitus was likely a symptom of the hearing loss; such nexus evidence is another element to substantiate the claims that was not of record when the RO previously considered the claims in May 2005.  

Also, in regard to the statements (such as in July 2010) and testimony (in July 2016) from the Veteran, it was noted that he worked in a machine shop adjacent to flight generators for three years in service without wearing hearing protection, that he once received a "blast" from a three-inch gun on deck after which his tinnitus began and he has had ringing in his ears ever since he was discharged from service, that right after service he went to college and sat in the front of the classroom because he could not hear the instructor, that he worked for three years in a machine shop after service followed by working as an electrician at the airport during which he did have hearing protection.  He asserted that he had exposure to excessive levels of noise both in service and after service and that after service he was issued hearing protection.  He felt his disabilities were primarily traceable to the loud blasts of the 3-inch guns in service.  In a separate statement received in August 2012, his wife observed that the Veteran has had hearing difficulty since they were married 43 years earlier.  Such evidence, when considered with the previous evidence of record in May 2005, constitutes new and material evidence to reopen the claims of service connection for bilateral hearing loss and tinnitus, particularly in light of the low threshold standard for reopening endorsed by the U.S. Court of Appeals for Veterans Claims in Shade v. Shinseki, 24 Vet. App. 110 (2010).  The evidence relates to an unestablished fact necessary to substantiate the claims, namely, evidence to show the presence of the claimed disabilities during service in conjunction with acoustic trauma therein. 

In other words, the additional medical and lay evidence received, when viewed in the context of the evidence already of record at the time of the May 2005 rating decision, raises a reasonable possibility of substantiating the claims.  The RO previously denied the claims because there was no evidence of hearing loss or tinnitus in service and there was no medical nexus between a current condition and service.  However, the additional evidence tends to show that the Veteran did experience hearing loss and ringing in the ears during service.  Further, the evidence demonstrates the presence of bilateral hearing loss (by audiogram since 1999) and tinnitus, coupled with competent medical evidence of a relationship between the current diagnoses and the Veteran's excessive noise exposure in service.  As for the lay statements and testimony, it is acknowledged that the credibility of such evidence is to be presumed.  Given that the additional evidence received is both new and material, the claims of service connection for bilateral hearing loss and tinnitus must be reopened.


III.  Consideration of Claims of Service Connection for Bilateral Hearing Loss 
and Tinnitus, On a De Novo Basis

As the Board has determined that new and material evidence has been submitted with regard to the claims of service connection for bilateral hearing loss and tinnitus, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits regarding those issues.  As noted in the VCAA section herein above, the Board's decision on both issues is fully favorable to the Veteran.  Accordingly, the Board finds that he would not be prejudiced by its review of the merits of the claims at this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board now proceeds to consider the claims of service connection on a de novo basis.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Entitlement to service connection will be granted when the following elements are satisfied:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303 (a). 

Where a veteran served 90 days or more of continuous, active service and a chronic disease, such as sensorineural hearing loss (SNHL) or tinnitus (as organic diseases of the nervous system), becomes manifest to a degree of 10 percent within one year from the date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see also Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (defining tinnitus as an organic disease of the nervous system included under § 3.309(a), at least when there is evidence of acoustic trauma).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Further, service connection may be warranted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (a).  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §  3.385.

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record does not show that the claimed disabilities were incurred in combat; thus, the provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The record in this case satisfies all three elements of a service connection claim (including on a secondary basis), as will be explained.  VA and private medical reports clearly demonstrate the existence of current bilateral hearing loss and tinnitus.  As discussed in the section above relative to reopening his claims, the Veteran underwent post-service audiograms from at least 1999, all of which contain results showing he satisfied the criteria for bilateral hearing loss disability according to VA standards under 38 C.F.R. § 3.385.  Further, as early as 2006, Dr. Weisskopf indicated that the Veteran had tinnitus.  It is also not in dispute that the Veteran was exposed to excessive levels of noise during service, particularly in consideration of his military occupational specialty as a machinery repairman and his credible accounts of working near generators and receiving a blast from a 3-inch gun on deck.  Thus, as to the second element of a service connection claim, the Board acknowledges that there is evidence of service incurrence of an injury, namely, acoustic trauma.  

Regarding the final element of a service connection claim, that of a causal relationship between the current disabilities and the noise exposure in service, the Board finds that the evidence is not quite as clear or definite.  As previously described herein above, the record contains four reports - two VA examination reports and two private medical reports - that address the question of whether there was a connection between the current disabilities and the in-service noise exposure.  The opinions contained within the reports varied as supportive, non-supportive, and neutral with regard to the claims.  For example, the VA examiners in October 2010 and November 2012 concluded that any opinion on the matter was purely speculative, given the Veteran's in-service and post-service noise exposure as well as the state of the medical evidence (there were no audiogram findings at separation from service and there was no documentation of tinnitus in the service treatment records).  VA law provides that service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102.  Therefore, the VA opinions, which were rendered following a comprehensive review of the claims file, are unfavorable to the claims.  It is noteworthy, however, that the October 2010 VA examiner found that the Veteran's tinnitus was likely a symptom associated with the hearing loss; in other words, service connection for tinnitus could be established on a secondary basis should service connection for bilateral hearing loss initially be established.  38 C.F.R. § 3.310.  

Furthermore, the September 2012 report signed by Dr. Altman was essentially equivocal and therefore entitled to no evidentiary weight on the matter of deciding the nexus question, because he indicated that the Veteran's bilateral hearing loss was a disability that "could be linked" to service.  While an absolutely certain determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology, a doctor's opinion phrased in terms tantamount to "may" be related [to service] is an insufficient basis for an award of service connection because this is, for all intents and purposes, just like saying the condition in question just as well "may or may not" be related [to service].  Obert v. Brown, 5 Vet. App. 30 (1993); see also Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The opinion also did not discuss any post-service noise exposures, and thus it would be insufficient to support a decision on the claims.  While this private opinion is helpful in the sense that it asserts there is a possibility that the currently diagnosed hearing loss is related to in-service noise exposure, it is not a possibility but a probability that is required to decide the claim.  To decide the claims in a favorable light in this case, a 50 percent probability or greater, with the evidence at least in equipoise, is needed.  In short, the private opinion is best perceived as neither supportive nor non-supportive of the claims because it does not make a case for or against the claims.  

Finally, there is the fourth opinion from Dr. Weisskopf in June 2006, which is favorable to the Veteran's bilateral hearing loss claim as it expresses a probability that the Veteran's hearing loss was due to both in-service and post-service noise exposure.  This opinion is entitled to probative weight because it considered the significant facts in the record, including the Veteran's history of noise exposure during and after service.  Moreover, it even considered the Veteran's report that he did "not always wear hearing protection when necessary" while working around aircraft at the airport after service.  In contrast, the VA examiners only appeared to consider the Veteran's report of having worn hearing protection in noisy work environments after service.  The fact that Dr. Weisskopf gave consideration to the Veteran's account of not always wearing hearing protection after service, and yet he still concluded that the Veteran's hearing loss was probably due in part to in-service noise exposure, only reinforces the private opinion in favor of the Veteran's hearing loss claim.  

The Board has given careful consideration to the two unfavorable VA opinions, the favorable private opinion, and the lay statements and testimony (as previously described in relation to reopening the claims).  The lay evidence is deemed credible.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board finds here that the evidence is in relative equipoise regarding whether the Veteran's currently diagnosed bilateral hearing loss is the result of his exposure to excessive noise during active duty, and that resolving reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in service.  The Board also finds that the Veteran's currently diagnosed tinnitus is a symptom associated with the bilateral hearing loss, as stated by the October 2010 VA examiner, and that as such, tinnitus is incurred in service through the service-connected bilateral hearing loss, pursuant to a theory of secondary service connection (under 38 C.F.R. § 3.310).  Accordingly, service connection for bilateral hearing loss and tinnitus is warranted.  


ORDER

To the extent that a claim of entitlement to service connection for bilateral hearing loss is reopened, the appeal is granted.  

To the extent that a claim of entitlement to service connection for tinnitus is reopened, the appeal is granted.  

The appeal seeking service connection for bilateral ear hearing loss, on a de novo basis, is granted.  

The appeal seeking service connection for tinnitus, on a de novo basis, is granted.  



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


